Citation Nr: 1537163	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-34 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this claim in January 2012 and August 2014 for further review.  In January 2012 the Board found that the Veteran's TDIU claim stemmed from his claim for an increase of the disability rating initially assigned to his posttraumatic stress disorder (PTSD).

The issue of entitlement to TDIU prior to April 15, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The manifestations of the Veteran's PTSD, degenerative disc disease, and bilateral upper extremity radiculopathy have been sufficiently incapacitating as to result in unemployability, effective from April 15, 2009 to July 31, 2011.

2.  Entitlement to TDIU is deemed moot for the period of August 1, 2011 to June 30, 2014.

3.  The manifestations of the Veteran's PTSD, degenerative disc disease, bilateral upper extremity radiculopathy, and residuals of prostate cancer have been sufficiently incapacitating as to result in unemployability as of July 1, 2014.



CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met, effective from April 15, 2009 to July 31, 2011, and as of July 1, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to work due to the manifestations of his service-connected conditions.  For the following reasons, the Board finds that entitlement to TDIU is established, effective from April 15, 2009 to July 31, 2011, and as of July 1, 2014. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id. 

The criteria for schedular consideration of entitlement to TDIU are satisfied from April 15, 2009 to July 31, 2011 and as of July 1, 2014.  

During the time period between August 1, 2011 and June 30, 2014, the Veteran's prostate cancer was awarded a schedular rating of 100 percent and he received special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  Thus, entitlement to TDIU for that time period is moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

A.  Entitlement to TDIU from April 15, 2009 to July 31, 2011

During the time period from April 15, 2009 to July 31, 2011, the Veteran's PTSD was rated as 50 percent disabling, diabetes mellitus type II was rated as 20 percent disabling, degenerative joint disease of the cervical spine (DJD) was rated as 20 percent disabling, tinnitus was rated as 10 percent disabling, radiculopathy of the left upper extremity associated with degenerative joint disease of the cervical spine was rated as 10 percent disabling, and radiculopathy of the right upper extremity associated with degenerative joint disease of the cervical spine was rated as 10 percent disabling.

Based upon these disabilities, the Veteran had a combined 80 percent rating from April 15, 2009 to July 31, 2011.  Accordingly, the schedular criteria for entitlement to TDIU were met from April 15, 2009 to July 31, 2011. 

The evidence of record shows that the Veteran has a high school education, and that he was employed either in automobile repairs or automobile sales (or both).  The record is unclear as to when exactly the Veteran stopped working, but it is clear that it was in 2008 at the latest.  In his March 2008 notice of disagreement, the Veteran reported that his PTSD made him unable to maintain any type of employment.

In the April 2007 VA examination report regarding the Veteran's PTSD, he reported that he always avoids social relationships due to his PTSD.  In addition, the VA examiner found that the Veteran's recent memory was mildly impaired and that he had recurrent and intrusive distressing recollections of his in-service stressors including images, thoughts or perceptions.  The VA examiner also reported that the Veteran had a markedly diminished interest or participation in significant activities, had feelings of detachment or estrangement from others, had difficulty concentrating, was hypervigilant, had an exaggerated startle response, experienced anxiety, was socially avoidant, and experienced depressed moods.  The April 2007 VA examination report reflects that the Veteran experienced PTSD symptoms on a daily basis since the time he was discharged from service.  Finally, the VA examiner noted that the Veteran's PTSD symptoms were moderate in severity and that his PTSD resulted in reduced reliability and productivity in terms of occupational functioning.

In the November 2009 VA examination report regarding the Veteran's spine and neurological conditions, it is noted that the Veteran had numbness, decreased motion, stiffness, weakness, spasms, guarding, tenderness, impaired sensations in his upper extremities, and pain on a daily basis.  In addition, the November 2009 VA examiner noted that the Veteran's DJD and radiculopathy effected certain daily activities either mildly or moderately, including shopping, chores, recreation, and traveling.

As the Veteran was either in the business of repairing or selling cars, or both, the evidence shows that the combination of the limitations resulting from his PTSD, DJD, and radiculopathy made him unable to maintain gainful employment from April 15, 2009 to July 31, 2011.  His PTSD caused him to avoid social interactions and relationships and his DJD and radiculopathy limited his physical activities.  There is no evidence in the record that the Veteran had the training or vocational background or experience that would enable him to work in an environment where he would neither have to interact with other people nor do physical activities.

Resolving any doubt in favor of the Veteran, the combined effects of the manifestations of his PTSD, DJD, and radiculopathy are sufficiently incapacitating as to result in unemployability in light of the severity of his disabilities, work history and experience, and the Veteran's own statements as to his inability to resume work due to his service-connected disabilities.  Any doubt on this issue is resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Accordingly, applying the benefit of the doubt, TDIU is granted from April 15, 2009 to July 31, 2011.  See 38 C.F.R. § 5107; 38 C.F.R. § 3.102.

B.  Entitlement to TDIU as of July 1, 2014

As of July 1, 2014, the Veteran's PTSD was rated as 50 percent disabling, diabetes mellitus type II was rated as 20 percent disabling, degenerative joint disease of the cervical spine was rated as 20 percent disabling, tinnitus was rated as 10 percent disabling, radiculopathy of the left upper extremity associated with degenerative joint disease of the cervical spine was rated as 10 percent disabling, radiculopathy of the right upper extremity associated with degenerative joint disease of the cervical spine was rated as 10 percent disabling, and prostate cancer, status post radiation therapy with residual voiding dysfunction was rated as 40 percent disabling.

Based upon these disabilities, the Veteran had a combined 90 percent rating as of July 1, 2014.  Accordingly, the schedular criteria for entitlement to TDIU were also met as of July 1, 2014.

The October 2014 VA examination report regarding the Veteran's DJD and radiculopathy reflects that the Veteran has limited range of motion, pain on movement, tenderness or pain to palpation, muscle spasms, guarding, decreased sensation to a light touch, moderate paresthesia and/or dysesthesias in his upper extremities, and moderate numbness in his upper extremities.  The October 2014 VA examiner found that the Veteran's DJD and radiculopathy impacts the Veteran's ability to work in that he must avoid any overhead gaze or activities requiring frequent head rotation/turning and that his radiculopathy is distracting from manual activities using his hands due to the pain.  Finally, the VA examiner stated that the Veteran could work if he was able to avoid lifting, bending, overhead work, head rotation, manual tasks, operating machinery or driving, climbing, and repetitive motion.

The October 2014 VA examination report regarding the Veteran's prostate cancer reflects that his cancer is in remission.  However, the VA examination report also states that the Veteran is required to wear absorbent material which must be changed two to four times a day, that the he voids during the day in intervals of less than one hour, and that he awakens during the nighttime five or more times to void.  Finally, the VA examiner opined that the Veteran would be able to work if he had immediate access to a bathroom at all times and was allowed to interrupt his duties for bathroom breaks.

The October 2014 VA examination report regarding the Veteran's PTSD reflects the VA examiner's opinion that the Veteran's PTSD results in occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The VA examination report also states that the Veteran's PTSD symptoms include depressed mood, chronic sleep impairment, disturbances of motivation and mood, and mild memory loss such as forgetting names, directions, or recent events.

Resolving any doubt in favor of the Veteran, the combined effects of the manifestations of his PTSD, DJD, radiculopathy, and prostate cancer are sufficiently incapacitating as to result in unemployability in light of the severity of his disabilities, work history and experience.  It should also be noted that although the VA examiner who performed the October 2014 VA examinations found that the Veteran could do sedentary work, "substantially gainful employment" is defined as work which is more than marginal.  See Moore, 1 Vet. App. 356.  It is not clear that the type of work the Veteran could do as described by the October 2014 VA examiner would meet that requirement given the restrictions or modifications involved.  Any doubt on this issue is resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Accordingly, applying the benefit of the doubt, TDIU is granted as of July 1, 2014.  See 38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted effective from April 15, 2009 to July 31, 2011, and as of July 1, 2014, subject to the laws and regulations governing payment of monetary benefits.


REMAND

As previously stated, the issue of TDIU was raised as part of the Veteran's increased rating claim for PTSD.  For the time period prior to April 15, 2009, the Veteran's PTSD was rated as 50 percent disabling, diabetes mellitus type II was rated as 20 percent disabling, and tinnitus was rated as 10 percent disabling.

Based upon these disabilities, the Veteran had a combined 60 percent rating prior to April 15, 2009.  Accordingly, the schedular criteria for entitlement to TDIU were not met prior to April 15, 2009, and the Veteran is only entitled to TDIU for that time period if he meets the requirements for extraschedular TDIU.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).



Here, the record is unclear as to the Veteran's employment history prior to April 15, 2009.  Thus, further development must be undertaken to determine whether referral for extraschedular consideration is appropriate for any time period prior to April 15, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of the requirements for establishing entitlement to TDIU (including an extra-schedular TDIU).  See 38 C.F.R. § 4.16(b).

2.  Ask the Veteran to provide information regarding his employment history for the time period from January 17, 2007 to April 14, 2009.  If he was not employed during this time period, he should be invited to provide an explanation as to why.

3.  Thereafter, arrange for an appropriate VA examiner to review the Veteran's claims folder.  

The examiner must provide an opinion as to the likelihood that the Veteran's PTSD, diabetes mellitus, and tinnitus would have rendered him unable to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, at any time during the period from January 17, 2007 to April 14, 2009.  


If it is the examiner's opinion is that the Veteran's PTSD, diabetes mellitus, and tinnitus did not render him unable to obtain or maintain a substantially gainful employment at any time during the period from January 17, 2007 to April 14, 2009, he/she must suggest the type or types of employment in which the Veteran would have been capable of engaging with these three disabilities, given his skill set and educational background. 

A complete rationale must be provide for all opinions expressed.

4.  Next, review the claims folder and make a determination as to whether the issue of entitlement to a TDIU (based solely upon PTSD, diabetes mellitus, and tinnitus) for the time period from January 17, 2007 to April 14, 2009, should be referred to the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

5.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


